MICHAEL F. ARANDA, ARANDA VENTURES, LTD., a Florida limited partnership, EH BUIKDING GROUP II SE DIVISION, LLC, a Florida limited liability company, EH BUILDING GROUP II, LLC, a Florida limited liability company, and HARBOUR WALK PRESERVE, LLC, a Florida limited liability company, Appellants,
v.
SEACOAST NATIONAL BANK, as administrative agent and collateral agent, Appellee.
Nos. 4D08-3748, 4D09-459
District Court of Appeal of Florida, Fourth District.
July 28, 2010.
Alan Dagen of the Law Offices of Alan Dagen, P.A., Weston, and Robert F. Elgidely of Genovese, Joblove & Battista, P.A., Fort Lauderdale, for appellants.
Paul D. Friedman and Thais Hernandez of Friedman & Frost, P.L., Miami, for appellee.
PER CURIAM.
Affirmed.
FARMER, TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.